Citation Nr: 1705822	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-27 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1966.  He died in December 2008.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2009 rating decisions of the VA Regional Office (RO) in Houston, Texas.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

The Appellant testified before the undersigned in July 2013; a transcript of the proceeding is associated with the claims file.

In June 2014, the Board remanded the claim to provide the Appellant appropriate releases to enable VA to obtain treatment records pertaining to the Veteran's lung cancer; instructed the RO to follow the procedures set forth in 38 C.F.R. § 3.311 (2016) for claims alleging exposure to ionizing radiation in service, to include obtaining a dose estimate from the Undersecretary for Health and an opinion from the Undersecretary for Benefits in accordance with the guidance set forth in the regulation; and to obtain a specialist opinion as to the etiology of the Veteran's lung cancer.  Pursuant to the remand, in October 2014, the RO sent a letter to the Appellant requesting releases for treatment records, and in October 2015 obtained a VA opinion from a specialist regarding the etiology of the Veteran's lung cancer.  While the Board acknowledges that the RO did not follow the procedures set forth in 38 C.F.R. § 3.311, to include obtaining a dose estimate from the Undersecretary for Health and an opinion from the Undersecretary for Benefits, in view of the Board's grant of the benefit, the Board finds that there has been no prejudice to the Appellant.  See 38 C.F.R. § 3.304(c) (2016) (development of evidence should not be undertaken when evidence present is sufficient for service connection determination).


FINDINGS OF FACT

1.  The Veteran died in December 2008 and the appellant is his surviving spouse.

2.  The cause of death was non-small cell lung cancer. 

3.  The US Air Force conceded that the Veteran was exposed to radiation in conjunction with the performance of his duties as a radar repairman and technician. 

4.  The evidence is at least evenly balanced as to whether the lung cancer that caused the Veteran's death is related to his exposure to radiation in service.


CONCLUSION OF LAW


With reasonable doubt resolved in the Appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.309, 3.311, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1). In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  The principal cause of death is a disability that, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to direct service connection apply.  38 U.S.C.A. § 1310(a).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that the presumptive service connection statutes and regulations do not foreclose proof of direct service connection; a claimant may prove causation.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994).

In regards to the contention that the Veteran was exposed to radiation, prior to his passing the Veteran contended that he was assigned to maintain "FPS-35" transmitter equipment, which was enclosed in two lead rooms; and that he was exposed to continued radiofrequency (RF) radiation from "FPS 20A" and "FPS 6B" at Rockville Air Force Base (AFB) and W. Radar Squadron, Iceland.  The Board notes that VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309 (b)(i), (ii) (2016).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311 (b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311 (a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311 (a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311 (a)(2)(iii) (2016).

Here, in October 2014, VA received a negative response to its request for the Veteran's DD Form 1141.  As such, VA could not confirm that the Veteran was involved in any radiation risk activity while in service.  Further, STRs and military personnel records are silent as to any evidence of radiation exposure while on active duty.  As such, the RO determined that there was no evidence that the Veteran had been exposed to radiation.

Nevertheless, in September 2013, the Appellant submitted a letter quoting from a report from the National Transportation Library that stated that "a radiation hazard exists in the transmitter cabinets of unshielded energized high power output tubes in the following equipment: FPS6/90, FPS20, FPS27, FPS35, FPS60, ARSR, and ASR series radars."  The Appellant noted that, as the Veteran had previously stated in his original claim for service connection, he "spent most of his time inside of the lead rooms in which the equipment was contained."  In an October 2014 letter, the US Air Force admitted that "the potential for exposure to ionizing radiation when working near some radar systems does exist, but we are unable to determine what specific exposures may have resulted for this [Veteran]."  In other words, per the Air Force, an exact determination of the amount of radiation to which the Veteran was exposed was impossible to determine.  Thus, he could have received the estimated dosage of 670 millirem (mrem), as referenced in the Air Force memorandum, a smaller dosage, or a much larger dosage.  Likewise, the Appellant quoted a longitudinal study conducted from Belgian and German military operators, which found that while the worst case estimation of radiation exposure from anti-aircraft radars was a yearly dose of 15 MilliSievert, this was an estimation because there was no dosimetric data for the period under investigation; as such, the study concluded that exposure to anti-aircraft radars "may have resulted in an increase in the incidence of hemolymphatic cancers."  In addition, in a May 2009 statement, the Appellant reported that the Veteran was "required to wear radiation protective equipment and measuring devices to measure his exposure to radiation."  As such, the Board finds that the Veteran was likely exposed to ionizing radiation during service while working as a radar equipment repairman and technician, specifically for the "FPS-35," FPS 20A, and FPS 6B transmitter equipment.

The Appellant has also submitted three private opinions that provide a positive nexus between the Veteran's lung cancer and his exposure to ionizing radiation from working near the anti-aircraft radars.  In August 2008, Dr. B.L., a radiation oncologist, stated that his department had actively followed the Veteran's ongoing care, and asked VA "for strong consideration in the role of exposure to high intensity radar as a cause of [the Veteran's] cancer."  Likewise, in April 2012, Dr. A.B.K., an oncologist and hematologist, stated that in addition to being the Veteran's treating physician, he had also reviewed the Veteran's records and "declared that radiation exposure was at least as likely as not the cause of the cancer [the] Veteran died from."  In September 2013, Dr. A.B.K. provided an additional letter, stating he had cared for the Veteran from the time of his diagnosis to his death, that he had reviewed in detail his entire medical file, and that he was a Board certified hematologist and oncologist.  He reported that he had reviewed the scientific literature on radiation induced cancers and cancers that arise "as a result of exposure to ionizing radiation."  He also stated that he had reviewed "resources from the World Health Organization (WHO), and the US Department of Health and Human Services (HHS) on the effects of radar on human health, and the effects of ionizing radiation exposure."  Based on his research, Dr. A.B.K. concluded that he "could not ignore the possibility that ionizing radiation from operating equipment using radar was indeed 'as likely the cause [of the Veteran's cancer] as not' because the weight of medical evidence both for and against the conclusion [was] reasonably equally weighted."

An October 2015 VA examination report documents the evidence of record, to include the Air Force's result of a meta-analysis performed on Air Force personnel that showed that the maximum lifetime dose recorded for any of the monitored individuals was 670 mrem; the three positive nexus opinions; and the Appellant's September 2013 letter estimating the worst case scenario yearly dose of 15 MilliSievert.  In his opinion, the VA examiner assumed that radiofrequencies have a carcinogenic effect and used the Air Force's estimate of 670 mrem (or 6.7 MilliSievert) per lifetime maximum and the Appellant's estimated worst case of 15 MilliSievert per year (or 52.6 MilliSievert when adding up all of the Veteran's military service).  Based on these numbers, the examiner noted that the medical literature reflects that "there is no evidence of a carcinogenic effect for acute irradiation at doses less than 100 MilliSievert and for protracted irradiation at doses less than 500 MilliSievert."  As such, the VA examiner concluded that it was less likely than not that the Veteran's exposure to other ionizing radiation or radiofrequency radiation in service cause or aggravated his lung cancer, or otherwise materially contributed to his cause of death.

The Veteran's lung cancer was the principal cause of his death.  The dispositive issue in this case is therefore whether the lung cancer was related to service, in particular, the Veteran's exposure to radiation.  For the following reasons, the Board finds that the evidence is at least evenly balanced on this question. 

While the VA specialist, a neurologist, provided a negative nexus, the Board notes that his conclusion was based on incomplete or speculative information.  In its October 2014 memorandum, the Air Force specifically stated that they were "unable to determine what specific exposures may have resulted for this Veteran."  As such, the use of the 670 mrem estimate is speculative and based on a meta-analysis that included, but was not exclusively based on, dosimetric readings of radar operators, technicians, and administrative personnel.  Additionally, the estimation of 15 MilliSievert that the VA examiner used as his "worst case scenario" is also speculative at best.  The study from which the Appellant quoted the figure specifically stated that this was an estimate because the researchers "lack[ed] dosimetric data for the period under investigation."  Just as medical opinions that are speculative or general in nature cannot support a claim, the same speculative or general opinions may not be used to deny a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In contrast, the Veteran's treating physicians have repeatedly stated that his lung cancer at least as likely as not was caused by his radiation exposure while working in the Air Force, specifically his exposure to ionizing radiation from anti-aircraft radars.  Of note, Dr. A.B.K. referenced medical literature from the WHO and HHS, and based his conclusion on his personal knowledge as an oncologist and hematologist, as the Veteran's treating physician; and his review of the Veteran's complete medical records.  Thus, the Veteran's treating physicians with specialties in oncology and hematology have provided contrary etiological opinions with respect to the lung cancer and the Veteran's military service.  Specifically, Dr. A.B.K. stated that based on his research, he "could not ignore the possibility that ionizing radiation from operating equipment using radar was indeed 'as likely the cause [of the Veteran's cancer] as not' because the weight of medical evidence both for and against the conclusion is reasonably equally weighted."

In view of the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the lung cancer that caused the Veteran's death is related to service, i.e., in-service radiation exposure, regardless of whether he qualifies for the radiation exposure-related regulatory presumptions.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the cause of death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


